Ellsworth, J.
The important question, presented on this record is this; is the time of a debtor’s absence from the state to be rejected, in the computation of the six years, the period of the statute of limitations, where the cause of action originated abroad, and neither party was an inhabitant, or resident of this state 1
Statutes of limitation, though originating in a truly wise and just administration of the law, are mostly in their exact provisions or exceptions, of a technical and arbitrary character, and are therefore to be construed and applied, according to the exact and specific language of the enactments, *439and not upon any supposed general and abstract principles of equity. Courts may not extend them to cases, because they seem to be of an analagous character. It has often been held not to be enough for the court to be persuaded that the legislature would, undoubtedly, have made further provisions, so as to embrace the particular case,if their attention had been called to it. Judge Buller said, in 1 T. R. 52, “ we are bound to take an act of Parliament as it is made; a casus omissus can in no case be supplied by a court of law.” Lord Tenterden said, in 6 Bar. and Cres., 475, “ there was always danger in giving effect to what is called the equity of a statute, and it is much safer and better to rely on and abide by the plain words, although the legislature might possibly have provided for other cases, had their attention been directed to them.” In Fisher v. Harnden, 1 Paine, 61, Livingston, J. says; “ the court disclaims all right, or inclination, to put on the statute of limitation any other construction than the words import. It is as much a duty to give effect to those laws, with which courts sometimes take great liberties, as to any others which, the legislature may pass.” In 2 Mason, Story, J. says, “ he would not consider what in theory ought to be the law, upon philosophical and judicial reasoning, but follow the humbler duty of administering the law as he finds it.”
In examining the statute in question, it appears to us that language cannot express ideas with more perspicuity and definiteness, than does the language used in this statute. It declares, “ that in computing the time limited in the several cases aforesaid, the time during which the party, against whom there may be any such cause of action, shall be without this state, shall be excluded from the computation.” The pleadings admit that the defendant has not been in the state, exceeding two years before the commencement of the suit, and of course he cannot have the benefit of the statute, unless he can show, that the exception is not applicable to one in his situation. How does he attempt this ?. merely by showing *440that the cause of action was of foreign origin, and the parties were not, and never had been, inhabitants or residents of the state. But this proves nothing to the point. There is no such qualification to the exception, either expressed or implied, and none such was contemplated, or designed, by the legislature. Any foreigner, who is not an alien enemy, may sue or be sued in our courts, just like other persons, although neither plaintiff or defendant has ever lived here at all, and much more is this true of a plaintiff, a resident in another state, by reason of the constitution of the United States, which secures equality of rights to citizens of any of the states, irrespective of place of domicil; nor is the fact, that the cause of action originated in New York of any importance, for the cause of action is transitory, following the debtor, wherever he goes. It is universally admitted, as elementary law, that the creditor may pursue his debtor, into and through every state, and every country, and sue him wherever his person, or his property, can be found. Ang. on Lim., 210. Graves v. Strong & al., 19 Verm., 178. Bulger v. Roche, 11 Pick., 38. Williams v. Jones, 13 East., 448. Ruggles v. Keeler, 3 Johns., 266. Whitney v. Goddard, 20 Pick., 310. Hale v. Lawrence, 1 Zab., (N. J.) 742.
It was contended in the argument, that if the plaintiff can bring a suit in this case, and the defendant cannot plead the statute of limitations, because he has not been in the state the full six years, a foreign citizen has an advantage over a creditor, who is a resident of the state. This is not a just view of the case, for a citizen of this state could have sued his debtor situated just as this debtor is, a resident of New York, so that nothing depends on the part of the domicil of the plaintiff or defendant, but every thing turns on just what is provided, in the statute, the absence of the defendant.
Nor is there any thing in the idea, dwelt upon with so much ingenuity, that state claims, from abroad, will be brought here, until the dockets of our courts become encumbered with foreign claims, to the serious detriment of the *441business of our own citizens. As long as foreigners may freely sue in our courts, whether the causes of action be more or less recent, this theoretical objection may be imagined, but until the practice becomes an actual evil, instead of an imaginary one, and until our international law be altered, we must continue to yield to the citizens, or residents of other states and countries, what we are exacting from their courts, in behalf of our own people. This liberty indeed, may be abused, but still it cannot be denied without endangering and embarrassing our commercial intercourse.
The statute of James is the earliest statute of limitations, of personal actions in England. In this statute, exception is made only in favor of the plaintiff’s absence, “ beyond sea,” &c., &e. In construing the words, “ beyond sea,” it was early decided in England, and our courts follow that construction, that they meant out of the jurisdiction of their courts; and no importance was attached to the time that the defendant was out of the country, nor to the national character, or domicil of the parties. The next statute of limitations was passed in the reign of Queen Anne, and then the disability arising from absence, was extended to the defendant, if he was “ beyond seaon his return into England, within the times limited by the statute, he might be sued, and the word “ return” was held to include alike the arrival in England of a foreigner and of a citizen, returning from an absence abroad. So that, after both statutes were passed, it became the settled law of that country, that the time, that the plaintiff, or defendant, was not in the country, should not be computed under the statute of limitations. We cite only a few of the numerous authorities. Williams v. Jones, 13 East., 448. Lafonde v. Ruddock, 24 E. L. & Eq., 239. Bulger v. Roche, 11 Pick., 38. Whitney v. Goddard, 20 Pick., 310. 1 Show., 91. King v. Walker, 1 W. Bl., 286. Sleght v. Kane, 1 Johns, cases, 76. Ruggles v. Keeler, 3 Johns., 267. 3 Cran., 174. Murray v. Baker, 3 Whea., 541. Bank of Alexandria v. Dyer, 14 Pet., 141 and Ang. on Lim. We *442particularly call attention to the case of Ruckmaboye v. Mottichund, 32 E. C. L. & Eq., 84, which was not cited on the trial; it contains the whole law on the subject.
Our statute has no exception, excluding from computation the absence of the plaintiff, and this exception would not seem to be necessary, since the plaintiffs absence does not prevent him from bringing his suit, at any time when the defendant comes within our jurisdiction, or has property within it, for he may bring suit here, let his domicil be where it may. It should be remembered that the statutes of James and Anne have no necessary connection with each other and scarce any relation-to each other, but are independent and distinct, and in Connecticut we have only the statute of Anne, at least so far as absence is involved.
We do not think there is any foundation for the main position in the defendant’s claim, viz.: that because our statute makes provision only for the absence of the defendant, therefore the plaintiff himself, being absent, cannot have the benefit of the defendant’s absence to save the statute. We see no such connection nor distinction, nor has any well considered authority been cited in support of it. It is true that statutes of limitation in some of the states do not run in the absence of either of the parties, but this is because those states have adopted both of the English statutes; in other states, where the statute of Anne only exists, the defendant’s absence is not computed.
The question, at issue, has been again and again decided in this country and abroad, and, at this day, the law of the case rests on judicial authority of the highest and most decisive character. In Williams v. Jones, both plaintiff and defendant had long been out of the country, and the cause of action was of foreign origin. The defendant, coming into England, was sued for money expended in Bengal. He pleaded the statute of Anne in bar of the action, to which the plaintiff replied, and the defendant alleged, in his rejoinder, the absence of the parties, and that the cause of action *443originated in India, where the plaintiff could have sued, but did not. The court of Kings Bench unanimously held that the defence could not prevail. In Bulger v. Roche, the plaintiff and defendant were inhabitants of Halifax; the action was on a note given by the defendant to the plaintiff in Halifax, and the defendant being sued in Massachusetts, pleaded the statute of limitation, to which the plaintiff replied the absence of the defendant, out of that state, and out of the United States; the court held, that the statute afforded no defence. They said that where a debt was contracted, in a foreign country, between subjects thereof, who remained there until the debt became barred by the law of limitations of such country, the Massachusetts statute of limitations could not be pleaded in bar to an action upon the debt, brought within six years after the parties came into the commonwealth. Graves and al. v. Strong, a case of the same character, came before the supreme court of Vermont, and was decided in the same way. They held that the tenth section of the statute of limitation of 1797, which provides that where the debtor, at the time the cause of action accrued, was without that state, the suit may be commenced within six years after his return into the state, extends to a case where both parties are resident citizens of another state, and the debtor is within this state for a temporary purpose at the time the writ is served. A like decision was had in Ruggles v. Keeler. The court say that the act requires that all actions, founded upon any contract without specialty, shall be brought within six years next after the cause of action accrued. These words would undoubtedly, unless controlled by the exception in the statute, apply even to the case of foreigners, and to causes of action arising abroad. The statute of the 21 James 1, was so understood by Lord Chancellor Cowper, in the case of Duplein v. DeRoven, 2 Vern., 540, which arose shortly before the statute of Anne, and he observed that it was plausible and reasonable that the statute of limitations should not take place, nor the *444six years be running until the parties came within the cognizance of the law of England, but that must be left to the legislature. But a proviso in the statute of Anne, and which we have adopted in our act of limitations, saves the operation of the statute, if the party shall be out of the state at the time the cause of the action arises against him, and the statute does not begin to run until after the return of the defendant. Whether the defendant be a resident of this state, and only absent for a time, or whether he resides altogether out of the state, is wholly immaterial; he is equally within the language of the proviso. See Dwight v. Clark, 7 Mass., 515. Littte v. Blunt, 16 Pick., 359. Strithorst v. Graeme, 3 Wil., 145. Way v. Sperry, 6 Cush., 238, and Ang. on Lim., 214.
To these authorities it is replied, that in England and Massachusetts, the statutes of limitation contain an exception of the plaintiff’s absence as well as the defendants, and this leads to a different construction of a statute which provides for the absence of the defendant only. We do not so understand it, nor can we perceive any reason for such a conclusion. The two statutes, as we have before said, are entirely distinct and independent, and the application of one does not help in the construction of the other. Besides, the statutes of New York and Vermont are like our own statute, and yet, the decisions there are the same as in England and Massachusetts. The distinction, alluded to, is no where to be found in any book within my reading, and we think no importance whatever can be attached to it.
The only case, which has been referred to, to sustain the defendant’s view of the ease, is Beardsley v. Southmayd, 3 Green, 172, and perhaps a later case of the same court, which professedly rests entirely on the first case. In the former it was held by á divided court, that in the case of nonresident parties, the debtor, being found and sued in New Jersey, might plead the statute of that state, although there be in it a clause not allowing the absence of the defendant *445to be computed. The New Jersey statute is similar to our own. This decision was earnestly opposed by some of the ablest members of the court at the time it was made, and the contrary doctrine was maintained by what seems to us to be the better arguments of the judges. It however stands alone, contrary to the entire current of decisions elsewhere, and it proceeds upon the incorrect idea, that a plaintiff, who lives in New Jersey, has a better standing in court than one who does not, and that the latter may not recover, while under the same circumstances, the former may,—an idea which, we believe, is untenable, and, as to the plaintiff in that case, against the constitution of the United States. The reason assigned, by the majority of the court, for the distinction is as remarkable as the opinion itself. “ State, and liquidated claims, says the judge, which the plaintiff would not dare to sue at home, may be revived, and successfully prosecuted against persons casually traveling on business, or for pleasure, or who may change their residence after a lapse of years.” The substance of which is, that it will be inconvenient for debtors to be arrested, or required to fulfil their obligations while abroad, or whenever their property lies in a foreign state, and especially, if they are traveling on business, or pleasure. If this be so, and mere inconvenience is a sound argument, it must be equally true in relation to any [debtor, whether the debt be of long or short standing; but we presume this'will not be claimed. The inconvenience and additional expense to the creditor, in pursuing his debtor into a foreign jurisdiction, over sueing him at home, shows that there is some substantial reason for so doing; perhaps a necessity which would satisfy the court here, if the court had a right to look into it, which it certainly has not. The courts of all civilized countries are open to give redress in all transitory actions, according to the merits and justice of the case, and they have nothing to do with the domicil of the parties, provided the court once acquires adequate jurisdiction of the person, or property. It was well *446said by the plaintiffs counsel, that justice is justice every where, and always. The defendant therefore being in Connecticut, and arrested as the debtor of the defendant, within the jurisdiction of the court, he must answer, like other persons claimed to be debtors, to the claim made against him and cannot avail himself of the exception in the statute of limitations, because he can not bring himself within its language.
A question has been made as to the form and character of the fifth plea, but we have not turned our attention to that question at all, as we dispose of the case upon another and more important point.
We advise judgment for the plaintiff.
In this opinion, the other Judges, Storks & Hinman, concurred.
Judgment for the plaintiff.